  4:18-cr-03109-JMG-CRZ Doc # 52 Filed: 04/21/21 Page 1 of 2 - Page ID # 163




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                          4:18CR3109

     vs.
                                                       ORDER
JOSE L. GONZALEZ,

                 Defendant.



     Defendant’s appointed counsel, Chad D. Primmer, cannot represent
Defendant at this time. At the court’s request, the Federal Public Defender
has located counsel to replace Chad D. Primmer, and Tregg R. Lunn shall
enter his appearance as counsel for Defendant.

     Accordingly,


     IT IS ORDERED:


     1)    On the court’s own motion, Chad D. Primmer is withdrawn as

           counsel for the Defendant. The Clerk is directed to remove Chad

           D. Primmer from all future ECF notifications in this case.


     2)    Tregg R. Lunn is hereby appointed as counsel for Defendant and

           shall promptly forward a copy of this memorandum and order to

           the defendant.
4:18-cr-03109-JMG-CRZ Doc # 52 Filed: 04/21/21 Page 2 of 2 - Page ID # 164




   April 21, 2021.

                                        BY THE COURT:

                                        s/ John M. Gerrard
                                        Chief United States District Judge
